Citation Nr: 9916750	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  98-16 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or on account of being 
housebound.

2.  Entitlement to an automobile or other conveyance and 
adaptive equipment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from February 1956 to January 
1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The decision denied entitlement to 
special monthly compensation based on the need for regular 
aid and attendance or on account of being housebound, and 
denied entitlement to an automobile or other conveyance and 
adaptive equipment.


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issues on appeal has been obtained.

2.  The veteran's only service-connected disability is a 
paranoid schizophrenic reaction, rated as 100 percent 
disabling.

3.  The veteran's service-connected disability does not 
prevent him from caring for his daily personal needs, and 
does not render him unable to protect himself from the 
hazards of daily living.

4.  The veteran is not substantially confined to his house or 
immediate premises as a result of his service-connected 
disability.

5.  The veteran's service-connected disability has not 
resulted in loss or permanent loss of use of one or both 
feet; loss or permanent loss of use of one or both hands; 
permanent impairment of vision of both eyes with central 
visual acuity of 20/200 or less in the better eye, with 
corrective glasses, or a field defect in which the peripheral 
field has contracted to such an extent that the widest 
diameter of visual field subtends an angular distance no 
greater than 20° in the better eye.  The service-connected 
disorder also has not resulted in ankylosis of one or both 
knees or one or both hips.


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation based on 
the need for regular aid and attendance or on account of 
being housebound are not met.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§ 3.350, 3.351, 3.352, 4.14 (1998).

2.  The criteria for entitlement to automobile or other 
conveyance and adaptive equipment are not met.  38 C.F.R. 
§§ 3.808, 4.14 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well-grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  A claim for special 
monthly compensation and a claim for an automobile and 
adaptive equipment, are in essence, claims for increased 
benefits.  Accordingly, the Board finds that the veteran's 
claim for special monthly compensation and his claim for an 
automobile and adaptive equipment are "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolutions of the issues on appeal has been 
obtained.  The evidence includes the report of an examination 
conducted by the VA February 1998 and several recent VA 
medical treatment records.  The veteran has declined the 
opportunity to have a personal hearing.  The Board does not 
know of any additional relevant evidence which is available.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

I.  Entitlement To Special Monthly Compensation Based On The 
Need For
  Regular Aid And Attendance Or On Account Of Being 
Housebound.

The veteran contends that he is entitled to special monthly 
compensation based on the need for regular aid and attendance 
or on account of being housebound.  He asserts that his 
disability confines him to his home, and that he is in need 
of the assistance of another person to protect him from the 
daily hazards of his environment.

Increased compensation is payable to a claimant who has a 
need for regular aid and attendance.  See 38 C.F.R. 
§ 3.350(h) (1998).  The following factors will be accorded 
consideration in determining the need for regular aid and 
attendance: inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  See 38 C.F.R. § 3.352 (1998).

Special monthly compensation is also warranted where the 
veteran has a single service-connected disability rated as 
100 percent, and (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound 
by reason of service-connected disability or disabilities.  
The latter requirement is met when the veteran is 
substantially confined as a direct result of service-
connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities will continue throughout his or 
her lifetime.  See 38 C.F.R. § 3.350(i) (1998)

The veteran's only service-connected disability is a paranoid 
schizophrenic reaction rated as 100 percent disabling.  After 
considering all pertinent evidence, however, the Board finds 
that the evidence is against the claim for special monthly 
compensation.

Although an aid and attendance/housebound examination 
performed by the VA in February 1998 revealed that the 
veteran has a great deal of impairment and was confined to a 
wheelchair, the impairment is clearly attributable to the 
veteran's nonservice-connected disabilities such as 
congestive heart failure and diabetes mellitus, rather than 
due to his service-connected schizophrenia.  In fact, the 
report does not even mention his service-connected 
schizophrenia.  Similarly, the recent VA medical treatment 
records all pertain to treatment for nonservice-connected 
disabilities.

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation is to be avoided.  See 38 C.F.R. § 4.14 
(1998).  Thus, the veteran's service-connected disability 
does not prevent him from caring for his daily personal 
needs, and does not render him unable to protect himself from 
the hazards of daily living.  The Board also finds that the 
veteran is not substantially confined to his house or 
immediate premises as a result of his service-connected 
disability.  Accordingly, the Board concludes that the 
criteria for special monthly compensation based on the need 
for regular aid and attendance or on account of being 
housebound are not met.

II.  Entitlement To Automobile Or Other Conveyance
 And Adaptive Equipment.

The veteran contends that he is entitled to an automobile or 
other conveyance and adaptive equipment based on impairment 
due to his service-connected disability.  A certification of 
eligibility for financial assistance in the purchase of one 
automobile or other conveyance in an amount not exceeding the 
amount specified in 38 U.S.C. 3902  (including all State, 
local, and other taxes where such are applicable and included 
in the purchase price) and of basic entitlement to necessary 
adaptive equipment will be made where the claimant meets the 
requirements of paragraphs (a), (b) and (c) of this section.

(a)	Service. The claimant must have had active military, 
naval or air service.
(b)	Disability. 
(1)	One of the following must exist and be the result of 
injury or disease incurred or aggravated during active 
military, naval or air service; 
(i)	Loss or permanent loss of use of one or both feet; 
(ii)	Loss or permanent loss of use of one or both hands; 
(iii)	Permanent impairment of vision of both eyes: 
Central visual acuity of 20/200 or less in the better eye, 
with corrective glasses, or central visual acuity of more 
than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20° in the better eye. 
(iv)	For adaptive equipment eligibility only, ankylosis of 
one or both knees or one or both hips.

The evidence pertaining to the veteran's service-connected 
disabilities is summarized above.  The Board notes that the 
veteran's contention that his service-connected disability 
causes impairment which warrants benefits such as an 
automobile or adaptive equipment is not supported by the 
medical evidence.  The evidence reflects that the veteran's 
service-connected disability has not resulted in loss or 
permanent loss of use of one or both feet; loss or permanent 
loss of use of one or both hands; permanent impairment of 
vision of both eyes with central visual acuity of 20/200 or 
less in the better eye, with corrective glasses, or a field 
defect in which the peripheral field has contracted to such 
an extent that the widest diameter of visual field subtends 
an angular distance no greater than 20° in the better eye.  
The disorder also has not resulted in ankylosis of one or 
both knees or one or both hips.  The Board again notes that 
impairment attributable to nonservice-connected disabilities 
may not be considered.  Accordingly, the Board concludes that 
the criteria for entitlement to an automobile or other 
conveyance and adaptive equipment are not met.



ORDER

1.  Special monthly compensation based on the need for 
regular aid and attendance or on account of being housebound 
is denied.

2.  Entitlement to an automobile or other conveyance and 
adaptive equipment is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

